DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 5-7, 9, 10, 12, 13, 16, 18, 20, 22-25, 27, 28 and 30-33 are objected to because of the following informalities:  
In Claim 5, line 2, the phrase “the signal” should be changed to – a signal -- .  

Appropriate correction is required.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 5-7, 9, 10, 12, 13, 16, 18, 20, 22-25, 27, 28 and 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 11,190,858 (Damaghi et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 5-7, 9, 10, 12, 13, 16, 18, 20, 22-25, 27, 28 and 30-33  of the instant application are encompassed by claims 1-79 of US Patent No. 11,190,858 (Damaghi et al).
Instant Application No. 17/506,243 (Claim 5)
US Patent No. 11,190,858 (Claim 5)
        A data storage system comprising:
        a recirculating loop configured to maintain the signal carrying data in motion and including a waveguide and a waveguide coupler;

        A data storage system comprising:
         a recirculating loop configured to maintain a signal carrying data in motion and including a waveguide and a waveguide coupler (i.e., see Claim 5 of US Patent No. 11,190,858);

       the waveguide coupler configured to couple the signal carrying the data into the waveguide; and

         the waveguide coupler configured to couple the signal carrying the data into the waveguide (i.e., see Claim 5 of US Patent No. 11,190,858); and

       a signal conditioner configured to condition the signal conveyed through the waveguide.

          a signal conditioner configured to condition the signal conveyed through the waveguide by at least one of amplifying and regenerating the signal (i.e., see Claim 5 of US Patent No. 11,190,858).



	Regarding claim 6, as similarly described above, Damaghi et al discloses 
wherein the waveguide comprises optical fiber (i.e., see Claim 6 of US Patent No. 11,190,858).
	Regarding claim 7, as similarly described above, Damaghi et al discloses
further comprising a signal generator configured to transmit the signal to the waveguide coupler, wherein the signal generated by the signal generator is an electromagnetic signal (i.e., see Claim 7 of US Patent No. 11,190,858).
	Regarding claim 8, as similarly described above, Damaghi et al discloses
wherein the recirculating loop comprises the signal conditioner, and the signal conditioner comprises a signal amplifier configured to amplify at least a portion of the signal each time the signal passes through the signal conditioner (i.e., see Claim 8 of US Patent No. 11,190,858).
	Regarding claim 10, as similarly described above, Damaghi et al discloses
further comprising: a data management system configured to manage data in the data storage system and configured to receive a request from outside the data storage system to at least one of delete, write and update a block of data in the data, wherein the recirculating loop comprises an eraser configured to erase, based on information received from the data management system, a first portion of the signal, the first portion carrying the data block, the data block being less than an entirely entirety of the data (i.e., see Claim 10 of US Patent No. 11,190,858).
	Regarding claim 12, as similarly described above, Damaghi et al discloses
further comprising a signal generator configured to transmit the signal to the waveguide coupler, wherein the signal carrying the data generated by the signal generator is a signal multiplexed by a propagation-direction multiplexer configured to transmit a first portion of the signal through the recirculating loop in a first direction and to transmit a second portion of the signal through the recirculating loop in a second direction different from the first direction (i.e., see Claim 12 of US Patent No. 11,190,858).
	Regarding claim 13, as similarly described above, Damaghi et al discloses
the system comprising a signal regenerator, wherein the signal conditioner is a signal amplifier configured to amplify at least some of the signal, wherein, the signal regenerator is configured to regenerate, at a first timing, only a first portion of the signal, the first portion of the signal being less than an entirety of the signal, and to regenerate, at a second timing after the first timing, only a second portion of the signal, the second portion of the signal being less than an entirety of the signal (i.e., see Claim 13 of US Patent No. 11,190,858).
	Regarding claim 16, as similarly described above, Damaghi et al discloses further comprising: a controller configured to receive, at a first time, a first request from outside the data storage system to perform a first operation, the first operation comprising one of a read operation, a write operation, and a delete operation for a first block of data of the data, and to receive, at a second time after the first time, a second request from outside the data storage system to perform a second operation, the second operation comprising one of the read operation, the write operation, and the delete operation for a second block of data of the data, wherein the system performs the first operation after performing the second operation (i.e., see Claim 16 of US Patent No. 11,190,858).
	Regarding claim 18, as similarly described above, Damaghi et al discloses the system comprising a data integrity determiner configured to determine data integrity only of the first portion when the  signal regenerator regenerates the first portion, and to determine data integrity only of the second portion when the signal regenerator regenerates the second portion (i.e., see Claim 18 of US Patent No. 11,190,858).
	Regarding claim 20, as similarly described above, Damaghi et al discloses
wherein the recirculating loop further comprises a signal filter configured to impose signal loss on the signal in dependence, in a non-linear manner, on signal intensity of the signal (i.e., see Claim 20 of US Patent No. 11,190,858).
	Regarding claim 22, as similarly described above, Damaghi et al discloses wherein the recirculating loop further comprises a signal filter configured to provide signal loss to a first portion of the signal, the first portion of the signal having a signal intensity greater than a second portion of the signal (i.e., see Claim 22 of US Patent No. 11,190,858).
	Regarding claim 23, as similarly described above, Damaghi et al discloses
wherein the recirculating loop further comprises a signal filter configured to provide signal loss to a first portion of the signal and to a second portion of the signal, the first portion having a signal intensity greater than the second portion,
wherein the signal loss provided to the first portion is greater than a roundtrip gain, and the signal loss provided to the second portion is less than the roundtrip gain (i.e., see Claim 23 of US Patent No. 11,190,858).
	Regarding claim 24, as similarly described above, Damaghi et al discloses
wherein the recirculating loop further comprises a signal filter comprising a material with a first index of refraction, the signal filter configured to provide a signal loss to a first portion of the signal with a signal intensity below a first value, and to change the index of refraction of the material so as to provide a signal loss to a second portion of the signal with a second intensity higher than the first value (i.e., see Claim 24 of US Patent No. 11,190,858).
	Regarding claim 25, as similarly described above, Damaghi et al discloses
wherein the waveguide coupler comprises a first coupler and a second coupler, the first coupler configured to couple only a first portion of the signal, and the second coupler configured to couple only a second portion of the signal other than the first portion, wherein the first and second portions are multiplexed in the signal as part of a first multiplexing scheme (i.e., see Claim 25 of US Patent No. 11,190,858).
	Regarding claims 27, as similarly described above, Damaghi et al discloses
wherein the waveguide coupler comprises a signal in- coupler configured to transmit the signal into the waveguide, and a signal out-coupler configured to remove signal from the waveguide, wherein the signal in-coupler is positioned at the recirculating loop remote from the signal out-coupler (i.e., see Claim 27 of US Patent No. 11,190,858).
	Regarding claim 28, as similarly described above, Damaghi et al discloses
comprising: a signal generator configured to transmit the signal to the waveguide coupler, wherein the signal generator is configured to generate a multiplexed electromagnetic signal as the signal, the multiplexed electromagnetic signal comprising a first set of multiplexed electromagnetic signals, such that a first multiplexed signal of the first set carries data other than a second multiplexed signal of the first set, wherein each signal of the first set of multiplexed electromagnetic signals comprises a second set of multiplexed electromagnetic signals generated using a multiplexing scheme different from the multiplexing scheme used to generate the first set of multiplexed electromagnetic signals (i.e., see Claim 28 of US Patent No. 11,190,858).
	Regarding claim 30, as similarly described above, Damaghi et al discloses further comprising: a signal generator configured to transmit the signal to the waveguide coupler, wherein the signal generator is configured to generate a code division multiplexed signal as the signal, the code division multiplexed signal comprising a first set of multiplexed signals such that a first multiplexed signal of the first set carries data other than a second multiplexed signal of the first set (i.e., see Claim 30 of US Patent No. 11,190,858).
	Regarding claim 31, as similarly described above, Damaghi et al discloses
further comprising: a signal generator configured to transmit the signal to the waveguide coupler, wherein the signal generator is configured to generate an orbital angular momentum division multiplexed signal as the signal, the orbital angular momentum division multiplexed signal comprising a first set of multiplexed signals such that a first multiplexed signal of the first set carries data other than a second multiplexed signal of the first set (i.e., see Claim 31 of US Patent No. 11,190,858).
	Regarding claim 32, as similarly described above, Damaghi et al discloses
further comprising: a signal generator configured to transmit the signal to the waveguide coupler, wherein the signal generator is configured to generate a space division multiplexed signal as the signal, the space division multiplexed signal comprising a first set of multiplexed signals such that a first multiplexed signal of the first set carries data other than a second multiplexed signal of the first set (i.e., see Claim 32 of US Patent No. 11,190,858).
	Regarding claim 33, as similarly described above, Damaghi et al discloses
further comprising: a signal generator configured to transmit the signal to the waveguide coupler, wherein the signal generator is configured to generate a polarization division multiplexed signal as the signal, the polarization division multiplexed signal comprising a first set of multiplexed signals such that a first multiplexed signal of the first set carries data other than a second multiplexed signal of the first set (i.e., see Claim 33 of US Patent No. 11,190,858).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (US Patent No. 6,819,817 cited by applicant) in view of Chen (Pub. No.: US 2004/0190845 cited by applicant).
	Regarding claim 5, referring to Figures 1 and 2, Kaneko et al teaches a data storage system (i.e., optical signal storage device 10, Figs. 1 and 2) comprising:
a recirculating loop (i.e., looped optical fiber 16, Figs. 1 and 2)) configured to maintain a signal carrying a data in motion and including a waveguide (i.e., optical fiber 16, Figs. 1 and 2) and a waveguide switch coupler (i.e., optical switch coupler 36, Figs. 1 and 2); 
the waveguide switch coupler (i.e., optical switch coupler 36, Figs. 1 and 2) coupling the signal carrying the data into the waveguide (i.e., fiber 16, Figs. 1 and 2); and
a signal conditioner (i.e., optical amplifier 18, Figs. 1 and 2) configured to condition the signal conveyed through the waveguide (i.e., fiber 16, Figs. 1 and 2) (i.e., Figures 1 and 2, col. 2, lines 44-67, and col. 3, lines 1-8).
Kaneko et al differs from claim 5 in that he fails to specifically teach an optical waveguide coupler coupled to couple the signal carrying the data into the waveguide. However, Chen in Pub. No.: US 2004/0190845 teaches an optical waveguide coupler (i.e., optical coupler 14, Fig. 1) coupled to couple the signal carrying the data into the waveguide (i.e., fiber 13, Fig. 1) (i.e., Figure 1, page 1, paragraph [0014], page 2, paragraph [0016], and page 5, paragraph [0045]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the optical waveguide coupler coupled to couple the signal carrying the data into the waveguide as taught by Chen in the system of Kaneko et al. One of ordinary skill in the art would have been motivated to do this since allowing coupling the input optical signal to the loop, and improving the performance of the system.
Regarding claim 6, the combination of Kaneko et al and Chen teaches wherein the waveguide comprises optical fiber (i.e., fiber 16, Fig. 1 of Kaneko et al).
Regarding claim 7, the combination of Kaneko et al and Chen teaches further comprising a signal generator configured to transmit the signal to the waveguide coupler, wherein the signal generated by the signal generator is an electromagnetic signal (i.e., Figs. 1 and 2 of Kaneko et al).
Regarding claim 9, the combination of Kaneko et al and Chen teaches wherein the recirculating loop comprises the signal conditioner, and the signal conditioner comprises a signal amplifier configured to amplify at least a portion of the signal each time the signal passes through the signal conditioner (i.e., amplifier 18, Figs. 1 and 2 of Kaneko et al, and amplifier 15, Fig. 1 of Chen).
Regarding claim 27, the combination of Kaneko et al and Chen teaches wherein the waveguide coupler comprises a signal in-coupler configured to transmit the signal into the waveguide, and a signal out-coupler configured to remove signal from the waveguide, wherein the signal in coupler is positioned at the recirculating loop remote from the signal out-coupler (i.e., coupler 14, Fig. 1 of Chen).

                                       Allowable Subject Matter
7.        Claims 10, 12, 13, 16, 18, 20, 22-25, 28 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection above.

                                                       
                                                   
                                                          Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or
relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636